Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-10, the prior art fails to teach or suggest a method performed by a terminal in a wireless communication system, the method comprising the steps of determining DMRS port information for receiving a DMRS based on the antenna port
information included in the DCI according to the DMRS type information and the DMRS symbol length information; receiving the DMRS based on the DMRS port information and the parameters, wherein, in case that the DMRS type information is a DMRS type 1, the parameters are identified based on Table 1 (see table 1 at claim 1), in combination with other limitations, as specified in the independent claims 1, and 6. 
Regarding claims 11-20, the prior art fails to teach or suggest a method performed by a base station in a wireless communication system, the method comprising the steps of transmitting the DMRS to the terminal based on the message and the DCI, wherein DMRS port information is determined based on the antenna port information included in the DCI according to the DMRS type information and the DMRS symbol length information, wherein, in case that the DMRS type information is a DMRS type 1, the parameters are identified based on Table 1 (see table 1 at claim 11), in combination with other limitations, as specified in the independent claims 9, and 14. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465